NO. 12-21-00114-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

SIRLEONARD DEWAYNE ARNOLD,                       §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Sirleonard Dewayne Arnold appeals following the revocation of his community
supervision. In one issue, Appellant argues that the trial court erred in assessing certain court
costs against him. We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with possession of less than one gram of cocaine.
Pursuant to a plea bargain, Appellant pleaded “guilty.” In accordance with the plea agreement,
the trial court sentenced Appellant to imprisonment for two years but suspended the sentence and
placed him on community supervision for five years.
       Thereafter, the State filed a motion to proceed to revoke Appellant’s community
supervision, arguing that Appellant violated certain terms and conditions thereof. Following a
hearing on the matter, the trial court found multiple violations alleged in the State’s motion to be
“true,” revoked Appellant’s community supervision, and sentenced him to imprisonment for
fifteen months. This appeal followed.
                                                COURT COSTS
        In his sole issue, Appellant argues that the “specialty court” fee listed in the bill of costs
is not authorized by statute or supported by the record and should be removed.
Standard of Review and Applicable Law
        A challenge to the sufficiency of the evidence supporting court costs is reviewable on
direct appeal in a criminal case. See Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App.
2011). We measure sufficiency by reviewing the record in the light most favorable to the award.
See Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010); Cardenas v. State, 403
S.W.3d 377, 388 (Tex.–Houston [1st Dist.] 2013, no pet.). Requiring a convicted defendant to
pay court costs does not alter the range of punishment, is authorized by statute, and generally is
not conditioned on a defendant’s ability to pay. See TEX. CODE CRIM. PROC. ANN. art. 42.16
(West 2018); Armstrong, 340 S.W.3d at 767; see also Johnson v. State, 405 S.W.3d 350, 354
(Tex. App.–Tyler 2013, no pet.).
        But where an appellant fails to file a notice of appeal within thirty days of being placed
on community supervision, an appeal raising issues about the propriety of court costs after final
adjudication is not timely with respect to the court costs assessed in the order of deferred
adjudication. See Perez v. State, 424 S.W.3d 81, 85 (Tex. Crim. App. 2014); see also Wiley v.
State, 410 S.W.3d 313, 318 (Tex. Crim. App. 2013) (defendant whose community supervision
was revoked forfeited challenge to court appointed attorney fees as court costs by failing to bring
direct appeal from order originally imposing community supervision); Manuel v. State, 994
S.W.2d 658, 661–62 (Tex. Crim. App. 1999); accord Riles v. State, 452 S.W.3d 333, 337 (Tex.
Crim. App. 2015) (emphasizing that procedural default premised on an appellant’s knowledge of
and failure to challenge issue in appeal of community supervision order).
Discussion
        In response to Appellant’s sole issue, the State contends that Appellant forfeited the issue
by his failure to raise it timely. Based on our review of the record, Appellant agreed, as a
condition of community supervision, to pay all court costs. In its order placing Appellant on
community supervision, the trial court assessed court costs in the amount of $249.00. 1 The
record also contains a certified bill of costs, which lists the total costs following Appellant’s


        1
           In its later order revoking Appellant’s community supervision, the trial court assessed $104.00 in court
costs, which is the same amount as the remaining balance of court costs previously assessed in the Bill of Costs.


                                                        2
adjudication of guilt at $264.00. The fifteen-dollar difference between the costs assessed in
conjunction with the trial court’s community supervision order and the bill of costs appears to
stem from the “time payment” fee, which Appellant does not challenge in this appeal. See Dulin
v. State, 620 S.W.3d 129, 133 (Tex. Crim. App. 2021); see also Turner v. State, No.
05-19-01493-CR, 2021 WL 3083501, at *2 (Tex. App.–Dallas July 21, 2021, no pet.) (mem. op.
on remand, not designated for publication) (holding that assessment of time payment fee for
costs assessed in order placing defendant on deferred adjudication community supervision is not
“judgment” as term is used by Section 133.103 authorizing time payment fee for unpaid costs on
or after 31st day after date on which “judgment” is entered).
         Based on the foregoing, we conclude that any complaints about the imposition of the
$249.00 in court costs ordered in conjunction with the trial court’s community supervision order,
which includes the $25.00 “specialty court” fee, could and should have been made in a timely
appeal of that order. See Perez, 424 S.W.3d at 86. Appellant’s failure to do so 2 constituted a
procedural default.       See id. (citing Wiley, 410 S.W.3d at 320).               Appellant’s sole issue is
overruled.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.



                                                                       JAMES T. WORTHEN
                                                                          Chief Justice

Opinion delivered February 28, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)


         2
           The record also reflects that, when Appellant pleaded “guilty” and was placed on community supervision,
he waived his right to appeal. Specifically, Appellant signed a Waiver of Motion for New Trial and Motion in
Arrest of Judgment and Waiver of Right to Appeal, which included a paragraph in which he acknowledged that he
“does not wish to appeal his conviction and expressly waives his right to appeal.” The trial court acknowledged the
State’s recommended punishment pursuant to the plea bargain, accepted Appellant’s “guilty” plea, and sentenced
Appellant in accordance with the State’s recommendation. Appellant also signed an acknowledgment of receipt of a
copy of the Trial Court’s Certification of Defendant's Right of Appeal, which denoted that this “is a plea-bargain
case, and the defendant has NO right of appeal.” Thus appellant, at the time of the original order, specifically
waived his right to appeal the imposition of those court costs. See, e.g., Perez v. State, 424 S.W.3d 81, 85 (Tex.
Crim. App. 2014).


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 28, 2022


                                         NO. 12-21-00114-CR


                             SIRLEONARD DEWAYNE ARNOLD,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-2055-19)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.